Citation Nr: 0113703	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  99-13 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for gout.



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel






INTRODUCTION

The veteran served on active duty from January 1964 to June 
1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The claim of entitlement to service connection for gout will 
be addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Asthma clearly and unmistakably preexisted service and is 
not shown to have chronically worsened or increased in 
severity during service.

3.  COPD was first diagnosed many years after service and is 
not shown to be causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Preexisting asthma was not aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

2.  COPD was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claims of entitlement to service connection for 
asthma and COPD, and no further assistance is required in 
order to comply with the VA's statutory duty to assist him 
with the development of facts pertinent to his claims.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (relevant sections of which are to be 
codified at 38 U.S.C.A. §§ 5103A and 5107(a)).  Specifically, 
the veteran's service medical records have been obtained, as 
well as all records of reported treatment of the veteran, 
including those cited in an October 1998 Social Security 
Administration decision.  The VA has also afforded the 
veteran a VA examination and has solicited a Veterans Health 
Administration (VHA) opinion as to these claims.  In 
addition, the Statement of the Case furnished to the veteran 
in connection with his appeal informed him of the evidence 
necessary to substantiate his claim.  As such, the Board 
finds that the claims for service connection for asthma and 
COPD are ready for appellate review.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d). 

Under 38 U.S.C.A. §§ 1111 and 1132, a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
"clear and unmistakable" evidence that such a disability 
existed prior to service and was not aggravated by service.  
See also 38 C.F.R. § 3.304(b); Monroe v. Brown, 4 Vet. App. 
513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 
(1991).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  In deciding a claim based on aggravation, after 
having determined the presence of a preexisting condition, 
the Board must first determine whether there has been any 
measured worsening of the disability during service and then 
whether this constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  In this regard, 
temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying disability, as contrasted 
to symptoms, has worsened.  See Crowe v. Brown, 7 Vet. App. 
238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-
97 (1991).

The Board has reviewed the veteran's service medical records 
and observes that his January 1964 entrance examination 
report contains no reference to any respiratory disorders.  
The veteran was treated for bronchitis and asthma on multiple 
occasions during service.  The report of his April 1965 
discharge examination is negative for any respiratory 
disabilities.  However, the accompanying Report of Medical 
History contains a notation of "[a]sthma severe until age 
15; rare now." 

Following service, in June 1989, the veteran was treated for 
complaints of a chronic productive cough, with wheezing.  The 
assessment was acute mild pneumonitis, and the private 
treating physician indicated that more serious pathology 
should be considered.  While this disorder was noted to be 
resolving in the subsequent month, the veteran was again 
treated for mild wheezing in February 1994. 

The veteran underwent a medical examination with Chul Kim, 
M.D., in July 1998.  During this examination, the veteran 
reported that he had asthma problems when he was young but 
that this disability essentially stopped at age 15.  He 
reported increasing shortness of breath in the last ten 
years.  Chest x-rays revealed hyperaeration of the lungs, 
increased lung markings, and a flattened diaphragm with 
emphysema; also, pulmonary function studies revealed severe 
restrictive disease and moderate obstructive lung disease, 
with some improvement after use of a bronchodilator.  The 
pertinent impression was COPD.  

In April 1999, the veteran underwent a VA examination.  
Pulmonary function testing was performed and was interpreted 
as revealing severe obstructive lung disease and moderate 
restrictive lung disease.  The examiner provided no 
commentary as to the etiology of these problems.

In view of the incomplete nature of the April 1999 VA 
examination report, the Board forwarded this case to a VHA 
physician for further analysis.  In a February 2001 
statement, a VHA physician, who reviewed the veteran's claims 
file, noted that the veteran had a history of childhood 
asthma, as well as a grandfather who had asthma.  The 
physician noted the veteran's coughing and wheezing during 
service but opined that his asthma had subsided from the time 
that he was 15 years old.  The physician did mention that the 
veteran may have had some difficulty with hyper-reactivity to 
fumes in service, given his childhood history of asthma, but 
he did not require medical attention for respiratory problems 
until the late 1980s.  Upon a review of the recent medical 
records, the VHA physician suggested that the veteran's 
current respiratory problems might be a mixture of COPD, 
asthmatic bronchitis (suspected but not proven), and obesity.  
In conclusion, the physician found that the veteran's asthma 
existed prior to service and was not made worse therein and 
that his COPD was not symptomatic until 1989 and, therefore, 
not present in service.  

Upon a review of the aforementioned records, the Board finds 
that the veteran's two claimed respiratory disabilities, 
discussed as only one issue in the appealed May 1999 rating 
decision, should be addressed separately in this decision.

As to the veteran's claimed asthma, the Board finds that the 
February 2001 VHA opinion, which was based on a review of the 
claims file, contains clear and unmistakable evidence of 
asthma preexisting service.  This finding is not contradicted 
by other medical evidence of record and is consistent with 
the veteran's lay history.  As such, any presumption of 
soundness that attached upon the veteran's entry in to 
service has been rebutted.

There is also no medical evidence suggesting that this 
disorder actually worsened during service.  In this regard, 
the February 2001 VHA opinion indicates that the veteran's 
asthma had subsided prior to service and the veteran's 
service medical records document no treatment for asthma 
during service.  Thus there is no medical evidence which can 
be used to support a conclusion that the veteran's 
preexisting asthma was aggravated during service.  

The Board also notes that, while the veteran was treated for 
coughing and wheezing during service, there is no indication 
of a diagnosis of COPD prior to 1989.  Indeed the February 
2001 VHA opinion reflects that 1989 was the apparent date of 
onset of this disease and that the disease is not service-
related.

The only evidence of record suggesting an etiological 
relationship between either asthma or COPD and service is the 
veteran's own lay opinion, most recently set forth in an 
April 2001 letter.  However, the veteran is not a trained 
medical professional and has not been shown to possess the 
requisite medical expertise needed to provide a competent 
opinion as to etiology or causation.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the evidence of record does not demonstrate that the 
veteran's asthma, which clearly and unmistakably preexisted 
service, was aggravated by service.  The evidence of record 
also does not show that the veteran's COPD was incurred 
during service or is in any way related to service.  As such, 
the preponderance of the evidence is against the veteran's 
claims for service connection for those disabilities.  In 
reaching this decision, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. § 5107(b)). 


ORDER

Service connection for asthma is denied.

Service connection for COPD is denied.


REMAND

With respect to the claim for service connection for gout, 
the VA has a duty to assist the veteran in the development of 
facts pertinent to his claim for service connection for gout.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (relevant sections of which are to 
be codified at 38 U.S.C.A. §§ 5103A and 5107(a)).  This duty 
includes conducting a thorough and contemporaneous medical 
examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  If an examination report is incomplete, the Board 
must await its completion, or order a new examination, before 
deciding the veteran's claim.  Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992). 

In this case, the Board observes that, in April 1999, the 
veteran underwent a VA examination in conjunction with his 
claim for service connection for gout.  However, the report 
of this examination provides no opinion as to whether the 
veteran's current disability was etiologically related to 
service.  As such the Board find's that this examination is 
less than complete and further development as to this 
question is needed before the Board can adjudicate this 
claim.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should afford the veteran an 
examination to determine the nature and 
etiology of his claimed gout.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
following this review and the 
examination, offer an opinion as to 
whether gout, if present, is in any way 
related to symptomatology manifested 
during service.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


